Exhibit 10.8
AMENDMENT NUMBER 4
AMERICAN NATIONAL INSURANCE COMPANY NON-QUALIFIED
RETIREMENT PLAN
This Amendment Number 4 (“Amendment”) to the American National Insurance Company
Non-Qualified Retirement Plan (the “Plan”) is made this 31st day of March, 2010
by American National Insurance Company (the “Employer”).
W I T N E S S E T H:
WHEREAS, the Employer maintains the Plan;
WHEREAS, the Board of Directors (the “Board”) of the Employer desires that for
the purposes of calculating benefits the amounts of any remuneration in the form
of Restricted Stock Units be excluded, and,
WHEREAS, the Plan may be amended by the Board of Directors of the Employer
pursuant to Section 6.2 of the Plan, and
WHEREAS, the Board authorized this Amendment to the Plan at their meeting of
February 25, 2010.
NOW, THEREFORE, the Plan is hereby amended as follows, effective as of
January 1, 2010:

1.   Article 4.1 of the Plan is deleted in its entirety and replaced with the
following revised Article 4.1:

“4.1 Normal Retirement Benefit
“The benefit to be paid pursuant to this Plan to a Participant who retires at
his Normal Retirement Date shall be equal to:
“(a) the benefit which would have been payable at the Participant’s Normal
Retirement Date under the Qualified Plan, based upon its terms as in effect at
such Normal Retirement Date, with the following adjustments: (i) without regard
to limitations applicable under Code Sections 401(a)(17) and 415, (ii) without
taking into account any minimum benefit provision that existed as Section 5.1(b)
of the Qualified Plan as effective on June 1, 1985, and as it may subsequently
be amended, and (iii) including Special Service; less
“(b) the benefit which actually becomes payable under the terms of the Qualified
Plan at the Participant’s Normal Retirement Date.
“The foregoing benefit shall be payable as of the Participant’s Normal
Retirement Date, in accordance with Article V hereof as to form and duration of
payment.
“In-service Retirement Benefits may be provided hereunder to the Chairman of the
Board or Chief Operating Officer only, commencing at a date of his election
(subsequent to his attainment of age 65). In that case, accrual of additional
benefits on account of increase in average annual compensation or credited
benefit service, after the commencement of the in-service benefits, shall also
be calculated and credited monthly, and shall increase the total benefits paid
thereafter.
“Additional benefits shall be provided hereunder when calculating benefits under
Articles 4.1(a), 4.2(a), 4.3(a), or 4.4(a) for the Chairman of the Board or
Chief Operating Officer only, by waiving the 35 year cap on credited benefit
service continued in Section 5.1 of the Qualified Plan, (supplemental schedule
1). Up to 45 years maximum benefit service shall be granted.

 

 



--------------------------------------------------------------------------------



 



“Provided, however, for purposes of calculating benefits to be paid pursuant to
the Plan, the amounts of any remuneration in the form of:

  “(i)   income resulting from grants of Restricted Stocks, Restricted Stock
Units, or Stock Appreciation Rights on or after July 25, 2002 pursuant to the
American National Insurance Company 1999 Stock and Incentive Plan, other than
dividends paid on Restricted Stock prior to the vesting thereof; and

  “(ii)   in-service payments under this Plan or any other tax-qualified or
non-qualified employee benefit plan

shall be excluded.”
Except as amended and modified by the Amendment, all other terms of the Plan
shall remain unchanged.
IN WITNESS WHEREOF, the Amendment has been executed the day and year first above
written.

            AMERICAN NATIONAL INSURANCE COMPANY
            G. Richard Ferdinandtsen      President, Chief Operating Officer   
 

 

 